Citation Nr: 1756284	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to July 7, 2015, and in excess of 20 percent thereafter, for chronic back strain with degenerative disc disease (DDD).

2. Entitlement to a rating in excess of 10 percent disabling for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a July 2015 rating decision granted an increased 20 percent disability rating for the Veteran's service-connected lumbar spine disability, effective July 7, 2015.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2016 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent disabling prior to July 7, 2015 for back disability, and in excess of 20 percent disabling thereafter.  The Board additionally denied the Veteran's claim for entitlement to a rating in excess of 10 percent disabling for right knee disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In an August 2017 Order, the Court vacated the Board's June 2016 decision and remanded for readjudication in compliance with the Joint Motion for Remand (JMR).  In pertinent part, the JMR found the Board did not provide adequate reasons and bases by not considering favorable evidence showing muscle spasms and an abnormal gait in denying a higher back disability rating prior to July 2015.  The Court also found the Board failed to fully consider favorable lay evidence that the Veteran's lumbar spine disability resulted in functional loss and/or functional limitation.  In addition, the JMR found the Board erred by relying on an inadequate VA musculoskeletal examination in rating the Veteran's right knee disability.

Following return of the appeal to the Board, the Veteran and his representative, at the time, were advised that they had 90-days from the August 17, 2017, letter or until the Board issues a decision on her appeal, whichever comes first, to submit any additional evidence in support of her appeal.  The representative responded in September 2017 that there was no additional evidence or argument to present.  

The issue of an increased rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to July 7, 2015, the evidence of record shows the Veteran's lumbar spine disability was manifested by forward flexion to 85 degrees and muscle spasms that resulted in an abnormal gait.
 
2. Throughout the appeal period, the Veteran's lumbar spine disability was manifested by forward flexion to, at most, 35 degrees and muscle spasms that resulted in an abnormal gait; the Veteran's lumbar spine disability was not manifested by ankylosis or IVDS with incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least 6 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating, prior to July 7, 2015, for chronic back strain with DDD, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. The criteria for a rating in excess of 20 percent disabling for chronic back strain with DDD, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his  representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2017). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2017). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2017).

Round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (4) (2017).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

The RO has rated the Veteran's lumbar spine disability under DC 5237.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  DC 5003 also provides ratings for arthritis and directs the rater to first determine if a rating is warranted under the criteria for limitation of motion (LOM) and provides that if the amount of LOM is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, DC 5003 (2017).  A rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003. 

The claims file includes relevant treatment records dated shortly before the Veteran filed her increased rating claim in September 2008.  An April 2006 VA medical record noted a history of back problems and lower back pain.  Current symptoms included bilateral muscle spasms in the lower back with some difficulty walking and standing.  Upon examination, the physician found palpation of the lumbosacral spine revealing an abnormal left sciatic notch, tenderness to palpation and muscle spasms of the paraspinal muscles.  Motion was also noted as abnormal and the physician found increased pain during left lateral bend and forward flexion.  In addition, the physician noted a normal spine appearance, but an abnormal standing and an antalgic gait due to pain.  In June 2007, a VA medical record shows the Veteran was observed limping into her medical appointment and that she walked with a cane.  The physician noted a history of chronic low back pain with recent exacerbation.

In September 2008, the Veteran submitted a claim for an increased rating for her service-connected back disability.  The Veteran asserted that her back condition had worsened and often required her to spend 2-3 days flat on her back due to chronic back strain and pain.  She further asserted that she experienced extreme muscle spasm and severe pain when it rained or when the temperature changed.  In addition, she asserted that she used a cane help maintain support of her body, help her balance, and to shift her weight while walking, standing and using stairs.  She noted that her lower back stiffened when sitting for extended periods requiring daily medication to ease the pain.  She also described the effect her lumbar spine disability had on her activities of daily living including an inability to carry her laundry up and down stairs, carry groceries, school books or anything heavier than 5 pounds.  Additionally, she stated that her back affected her ability to work due to difficulty climbing stairs and walking to and from her car.  She also asserted that she had been seen for her back on an average of 2 days per month resulting in 16-24 hours of missed work.  In a September 2008 letter, the Veteran asserted that, on average, she missed 2-3 days per month over the past year due to required medical care for her lumbar spine disability.  

The Veteran underwent a VA examination in December 2008.  The examiner noted no muscle spasm in the paravertebral muscles.  Some tenderness in the paravertebral muscles was found.  The examiner noted the following range of motion (ROM) findings: forward flexion to 85 degrees; extension to 10 degrees; bilateral lateral bending to 20 degrees; and bilateral rotation to 35 degrees.  The examiner noted the Veteran was unable to walk.  The examiner found the Veteran had limitation in prolonged standing, running, jogging, and climbing stairs.  The examiner did not find evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-ups.  Additionally, the examiner found no evidence of an adverse impact on the Veteran's activities of daily living.

A January 2009 medical record noted the Veteran ambulated independently into the clinic with a "functional gait pattern."  A May 2009 VA neurological examination noted a moderately unsteady tandem gait.  The examiner noted the Veteran used a cane to ambulate and appeared to require a cane for distance.  The Veteran was not found unsteady and she was additionally found able to perform her activities of daily living and her usual computer related occupation.  An August 2009 VA medical record noted a history of back pain and the Veteran reported current pain rated a 10 on a scale to 10.  Back pain reportedly kept the Veteran awake at night.  Her back was noted as tender to palpation on the right side with a tight contracted muscle and limited ROM due to discomfort.  The Veteran was prescribed medication for pain and muscle spasms.  

April, July and August 2010 VA medical records noted a normal gait and stance.

In March 2011, the Veteran reported muscle spasms affecting the right side of her back during the past week.  In July 2012, the Veteran reported chronic back pain described as a pinching and sharp made worse by bending, prolonged sitting, rising, standing, walking, lying or when moving.  The Veteran also reported an abnormal bladder and stated that she leaked a lot.  The physician noted an abnormal gait and the Veteran reported that she sometimes limped because of pain and that she used a cane as needed.  The physician further noted moderate loss of flexion and no loss of extension or bilateral side glide.

In March 2013, the Veteran reported recurrent back pain and that she could not sleep on her back or do much of anything else due to the pain.  The physician noted tenderness to palpation of the left lower quadrant with a small palpable mass and pain with ROM.  The physician further noted a normal gait.  An April 2013 VA medical record noted chronic low back pain and that the Veteran was prescribed medication to treat muscle spasms.  A November 2013 medical record noted chronic back pain and the Veteran complained of muscle spasms running along the paravertebral muscles from the lumbar spine to her mid-thoracic spine.  The physician noted muscle tightness along the bilateral paravertebral muscles and the Veteran was informed that her spasms were best treated with heat and gentle stretching exercises.

In March 2014, the Veteran was noted to have a normal gait.  

At a July 2015 VA examination, the Veteran was diagnosed with lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported flare-ups characterized as "some degree of pain in my back every day, but it gets so much worse when I have to stand for long periods or after I have been bending over and lifting anything."  The Veteran additionally reported functional loss or functional impairment and stated that she had to avoid standing or sitting for long periods and that she had to constantly change positions throughout the day.  Further, she reported being unable to lift anything over 5 pounds and that she could not perform any activity that required any strain to her back or buttocks.  

The Veteran's back disability was manifested by the following ROM findings: forward flexion to 40 degrees; extension to 10 degrees; bilateral lateral flexion to 10 degrees; and bilateral lateral rotation to 10 degrees.  Pain was exhibited during all ROM testing.  There was no evidence of pain with weight bearing.  Following repetitive use testing, the Veteran's forward flexion was limited to 35 degrees.  The examiner further noted that the examination was being conducted during a flare-up and noted that in terms of ROM, flare-ups that caused pain, weakness, fatigability or incoordination additionally limited forward flexion to 35 degrees.  The examiner also found muscle spasms and guarding that did not result in an abnormal gait or an abnormal spinal contour.  The Veteran's lumbar spine disability was not manifested by ankylosis.  Additionally, the examiner found that the Veteran had IVDS that did not require bed rest prescribed by a physician and treatment by a physician in the past 12 months.  With regard to functional impact on the Veteran's ability to work, the examiner found the Veteran did administrative work including office paperwork and computer work, and that due to her lumbar spine disability she was unable to sit, stand or walk for more than 30 minutes at a time and could not bend or lift anything over 5 pounds.  

In September 2015, the Veteran reported a sharp pain that felt like she was getting stuck by needles, with pain rated a 10 on a scale to 10.  Pain was reported worse with moving from sitting to standing such as getting out of a car.  The physician noted a normal gait and normal strength.  The physician further noted the Veteran had trouble getting up from sitting to laying back, and sitting up on the examination table.  The Veteran additionally was found to have muscle spasms and pain when ambulating and getting up from a sitting position.  


An October 2015 medical record shows the Veteran reported her back pain had gotten worse including muscle spasms.  Her pain and muscle spasms reportedly made it difficult for her to stand straight.  A November 2015 VA medical record noted the Veteran reported her low back pain level as a 9 on a scale to 10.  Pain increased when she transferred from a supine position to a sitting position, or if she lifted or pushed.  Pain was decreased with medication.  The physician noted a mildly antalgic gait with decreased cadence.

An April 2016 VA orthopedic consultation noted the Veteran reported no bowel or bladder issues.  The physician found the Veteran stood with a neutral alignment and had pain with flexion, extension and lateral bending.  Tenderness to palpation was noted over the lumbar spine as well as the paraspinal musculature in the lumbar region.  

A June 2017 VA medical record shows the Veteran complained of persistent back pain, rated a 9 on a scale to 10, with associated muscle spasms in her back and anterior thigh.  

After a review of the evidence of record, the Board finds that a 20 percent disability rating is warranted for the period prior to July 7, 2015.  During this period on appeal, the Veteran's back disability was routinely characterized by symptoms of muscle spasms for which she was prescribed medication for treatment.  The Veteran's back disability was also characterized by intermittent symptoms of an abnormal gait which were found in correlation with her muscle spasms.  These combined symptoms dated prior to the Veteran's claim for an increased rating as shown in April 2006 and September 2008 VA medical records.  Additionally, VA medical records during this period on appeal routinely show complaints and findings for muscle spasms affecting the lumbar spine and intermittent findings of an abnormal gait, while other medical records related an abnormal gait to back pain.  Thus, in resolving all doubt in her favor, the Board finds that prior to July 7, 2015, the Veteran's back disability more closely approximates a 20 percent disability rating.  

However, a disability rating in excess of 20 percent is not warranted.  The Veteran's back disability has not been shown to be manifested by ankylosis or forward flexion 30 degrees or less.  As noted during the July 2015 VA examination, the examiner found that flare-ups caused pain, weakness, fatigability or incoordination which additionally limited forward flexion to 35 degrees.  Such represents the worst documented range of motion finding.  A higher (40 percent) evaluation is not warranted.

The Board has also considered higher ratings during both periods on appeal, including based on the Formula for Rating IVDS Based on Incapacitating Episodes.  The Board recognizes the Veteran's September 2008 assertion that she often spent 2-3 days lying flat on her back due to chronic back strain and pain.  The Veteran has further asserted that her back disability resulted in missing, on average, 2-3 days of work per month due to attending medical appointments.  However, the record does not show, nor has the Veteran asserted, that she had been prescribed bed rest by a physician during either period on appeal.  Therefore, a higher rating based on IVDS symptoms is not warranted.

The Board has also considered assigning higher disability ratings pursuant to 38 C.F.R. § 4.40 and 4.45.  The Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board additionally acknowledges the Veteran's September 2008 assertion that the effects of her back disability resulted in the following functional loss: an inability to carry her laundry up and down stairs; an inability to carry groceries, school books or anything heavier than five pounds; and a negative impact on her ability to work due to difficulty climbing stairs and walking to and from her car.  The Board further notes the July 2015 VA examiner's finding that the Veteran's back disability had a functional impact on her ability to work including an inability to sit, stand or walk for more than 30 minutes at a time, and that she could not bend or lift anything over 5 pounds.  

However, the Board finds that the rating criteria are intended to take into account functional limitations due to painful motion which is already contemplated by the currently assigned 20 percent disability ratings.  The July 2015 VA examination report noted the above mentioned functional limitations and that the examiner did consider the effects of the Veteran's functional loss due to pain, weakness, fatigability, and incoordination.  However, even in consideration of such additional functional loss, the examiner found they resulted in ROM limitation to 35 degrees of forward flexion; an additional 5 degree limitation than the 40 degrees initially found upon examination.  As contemplated by the rating schedule, limitation of forward flexion to 35 degrees warrants a 20 percent disability rating.  

Therefore, the Board concludes that the above mentioned functional limitations are thereby contemplated by the currently assigned 20 percent evaluations during both periods on appeal, and the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  As such, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Additionally, in a July 2015 rating decision, the RO granted separate disability ratings for bilateral lower extremity radiculopathy, effective August 22, 2011.  The Veteran has not disagreed with the disability evaluations or the effective dates assigned for her neurological disabilities.  The Board does note that during the period on appeal, a July 2012 VA medical record noted bladder issues and the Veteran reported she leaked a lot.  However, this record appears to be an anomaly as other contemporaneous VA medical show the Veteran denied any bowel or bladder issues, including VA medical records dated December 2010, September 2015, and April 2016.  Additionally, during her July 2015 VA examination, the Veteran specifically denied any bowel or bladder issues.  Therefore, a review of the record does not reveal any medical or lay evidence showing entitlement to additional ratings for her neurologic abnormalities associated with her back disability.

Lastly, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 20 percent disability rating, prior to July 7, 2015, for chronic back strain with DDD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for chronic back strain with DDD is denied.


REMAND

As noted above, the JMR found the Board's June 2016 decision failed to ensure VA complied with its duty to assist under 38 U.S.C. §5103A and 38 C.F.R. § 3.159(c) to provide an examination that was adequate for rating purposes.  

Specifically, the July 2015 VA examination report does not evidence whether the Veteran's right knee was tested on both active and passive motion, nor did it provide ROM testing for the left knee.  

In light of a recent United States Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the July 2015 VA examination is not adequate.  Correia provided a precedential finding that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible, with ROM measurements of the opposite undamaged joint (in this case, the left knee).

As such, a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of her service-connected right knee disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies for both the right and left knee, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


